In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-14-00416-CV


                   IN THE INTEREST OF G.S. AND A.S., CHILDREN


                       On Appeal from the County Court at Law No. 3
                                  Lubbock County, Texas
               Trial Court No. 2013-508,850, Honorable Judy Parker, Presiding

                                    January 27, 2015

                            MEMORANDUM OPINION
                   Before CAMPBELL and HANCOCK and PIRTLE, JJ.


      On January 15, 2015, appellant, Amanda Steppe, filed a motion to dismiss her

appeal that complies with the requirements of Texas Rule of Appellate Procedure

42.1(a)(1). No decision of this Court having been delivered to date and without passing

on the merits of the appeal, we grant the motion and dismiss the appeal. See TEX. R.

APP. P. 42.1(a)(1). Because appellant’s motion does not address costs, costs will be

taxed against appellant. See TEX. R. APP. P. 42.1(d). If dismissal will prevent appellee

from seeking relief to which he would otherwise be entitled, the Court directs appellee to
file a timely motion for rehearing.   No motion for rehearing from appellant will be

entertained.




                                              Mackey K. Hancock
                                                  Justice




                                          2